In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  13-­‐‑2197  
NATIONAL  ORGANIZATION  FOR  WOMEN,  INC.,  et  al.,  
                                       Plaintiffs-­‐‑Appellants,  
                                         v.  

JOSEPH  M.  SCHEIDLER,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  86  C  7888  —  Charles  R.  Norgle,  Judge.  
                          ____________________  

        ARGUED  APRIL  18,  2014  —  DECIDED  APRIL  29,  2014  
                    ____________________  

   Before   BAUER,   EASTERBROOK,   and   HAMILTON,   Circuit  
Judges.  
   EASTERBROOK,  Circuit  Judge.  This  suit  began  28  years  ago  
and  has  been  to  the  Supreme  Court  three  times.  National  Or-­‐‑
ganization   for   Women,   Inc.   v.   Scheidler,   510   U.S.   249   (1994);  
Scheidler  v.  National  Organization  for  Women,  Inc.,  537  U.S.  393  
(2003);   Scheidler   v.   National   Organization   for   Women,   Inc.,   547  
U.S.   9   (2006).   All   defendants   who   stuck   it   out   to   the   end  
(some   settled)   prevailed   across   the   board.   They   applied   for  
2                                                                  No.  13-­‐‑2197  

costs  under  28  U.S.C.  §1920  and  were  awarded  most  of  what  
they   sought—but   not   until   District   Judge   Coar   held   the   re-­‐‑
quest  under  advisement  for  three  years  and  then  retired,  af-­‐‑
ter  which  the  case  was  transferred  to  District  Judge  Norgle.  
He  awarded  a  total  $63,391.45,  modest  for  a  suit  that  entailed  
discovery,   a   long   trial,   many   motions   in   the   district   court,  
and  appellate  proceedings  that  span  a  generation.  The  costs  
amount  to  less  than  $2,300  per  year  of  litigation.  
   Plaintiffs   dispute   some   of   the   district   judge’s   decisions  
about  particular  items,  but  we  do  not  perceive  either  a  clear  
error   of   fact   or   an   abuse   of   discretion   and   have   no   more   to  
say   about   those   matters.   Plaintiffs   also   offer   three   reasons  
why  defendants  should  get  nothing:  (1)  they  took  too  long  to  
request   costs;   (2)   they   did   not   establish   that   the   transcripts  
and  copies  were  “necessarily  obtained  for  use  in  the  case”  as  
§1920   requires;   and   (3)   they   did   not   nudge   Judge   Coar   to  
rule  before  he  retired.  We  consider  these  in  turn.  
      1.  Final  judgment  was  entered  on  May  14,  2007.  Defend-­‐‑
ants  filed  a  timely  motion  under  Fed.  R.  Civ.  P.  59  to  amend  
the  judgment;  they  also  asked  for  more  time  to  file  a  bill  of  
costs,  telling  the  judge  that  the  length  and  complexity  of  the  
case,   and   the   need   to   coordinate   among   the   many   defend-­‐‑
ants,  justified  additional  time.  Judge  Coar  did  not  act  on  that  
motion.  Defendants  then  filed  a  bill  of  costs  on  July  14—one  
day  late,  unless  the  Rule  59  motion  itself  extended  the  time.  
Instead   of   deciding   what   effect   the   Rule   59   motion   had,  
Judge  Coar  entered  an  order  on  July  19  accepting  the  belated  
filing.  N.D.  Ill.  Local  Rule  54.3  requires  parties  seeking  costs  
to   follow   up   by   conferring   with   other   litigants   to   see   what  
disputes  can  be  resolved  without  judicial  action.  Defendants  
No.  13-­‐‑2197                                                                 3  

asked  for  extensions;  the  last  of  these  ran  through  October  1,  
and  defendants  filed  the  Local  Rule  54.3  statement  that  day.  
     Judge  Norgle  concluded  that  these  events  entitle  defend-­‐‑
ants   to   a   ruling.   A   district   judge   may   accept   untimely   fil-­‐‑
ings—Fed.   R.   Civ.   P.   54(d),   which   governs   costs,   is   not  
among   the   few   that   create   non-­‐‑extendable   time   limits—and  
appellate   review   is   deferential.   See,   e.g.,   Pioneer   Investment  
Services   Co.   v.   Brunswick   Associates   L.P.,   507   U.S.   380   (1993).  
Not  that  an  extension  was  necessary.  A  timely  motion  under  
Rule  59  suspends  the  judgment’s  finality,  see  Fed.  R.  App.  P.  
4(a)(4),  which  means  that  the  time  to  file  the  bill  of  costs  did  
not  begin  to  run  until  the  district  judge  resolved  the  Rule  59  
motion.   Judge   Coar   did   not   do   that   until   August   22,   2007,  
when  he  granted  defendants’  motion  and  fixed  the  problems  
in  the  initial  judgment.  The  bill  of  costs  filed  on  July  14  was  
early,  not  late.  And  the  Local  Rule  54.3  statement  was  timely.  
     2.   Plaintiffs   contend   that   defendants   did   not   adequately  
prove   what   costs   they   had   incurred.   Although   §1920   refers  
to   papers   “necessarily   obtained   for   use   in   the   case”,   it   does  
not  define  “necessarily”.  Nor  does  Rule  54(d),  which  creates  
an   informal   process   under   which   the   clerk   of   court   awards  
costs,  subject  to  judicial  review  by  a  dissatisfied  party.  But  28  
U.S.C.  §1924  provides  that  the  party  seeking  costs  must  veri-­‐‑
fy  the  claim  by  “an  affidavit,  made  by  himself  or  by  his  duly  
authorized  attorney  or  agent  having  knowledge  of  the  facts,  
that  such  item  is  correct  and  has  been  necessarily  incurred  in  
the   case   and   that   the   services   for   which   fees   have   been  
charged   were   actually   and   necessarily   performed.”   Defend-­‐‑
ants   did   exactly   that,   using   the   statutory   formula.   Plaintiffs  
insist  that  this  is  not  enough.  
4                                                                No.  13-­‐‑2197  

      Why   not?   No   statute   or   rule   requires   more.   Parts   of  
plaintiffs’  brief  propose  that  the  affidavit  go  through  the  rec-­‐‑
ord   to   demonstrate   why   each   transcript,   and   perhaps   even  
each   copy   of   any   document,   was   necessary.   That   would   be  
preposterous.  Copies  are  made  for  pennies  a  page.  Having  a  
lawyer  devote  the  time  necessary  to  demonstrate  the  necessi-­‐‑
ty  of  each  transcript  and  every  copy  of  a  document  would  be  
far  more  costly  than  the  copying  itself.  No  sensible  legal  sys-­‐‑
tem  requires  parties  to  waste  $60  of  lawyers’  time  to  explain  
spending   $6   on   making   a   copy   of   something.   At   oral   argu-­‐‑
ment  plaintiffs  denied  that  they  are  arguing  for  a  document-­‐‑
by-­‐‑document   demonstration   of   necessity,   but   they   did   not  
supply   an   intermediate   position   between   the   general   §1924  
affidavit  and  a  document-­‐‑specific  explanation.  
      If   by   “necessarily”   §1920   meant   something   like   “indis-­‐‑
pensably,”   then   perhaps   there   would   be   no   alternative   to   a  
document-­‐‑specific  inquiry.  But  in  law  the  word  “necessary”  
often   does   not   live   up   to   the   impression   it   conveys   to   lay  
readers.  See,  e.g.,  McCulloch  v.  Maryland,  4  Wheat.  316  (1819)  
(discussing   the   Constitution’s   “necessary   and   proper”  
clause).   We   have   understood   §1920   as   requiring   no   more  
than   that   the   transcripts   or   copies   be   reasonably   and   pru-­‐‑
dently   obtained—which   depends   on   how   things   seemed  
when   the   expenditures   were   made,   without   the   benefit   of  
hindsight.  See,  e.g.,  Majeske  v.  Chicago,  218  F.3d  815,  825  (7th  
Cir.   2000);   Hudson   v.   Nabisco   Brands,   Inc.,   758   F.2d   1237,  
1243–44   (7th   Cir.   1985).   When   our   litigants   ordered   tran-­‐‑
scripts   and   made   copies,   they   were   defending   against   a  
claim   for   treble   damages   under   RICO   plus   a   demand   for   a  
sweeping   injunction.   And   they   verified   the   reasonableness  
of   these   outlays   by   paying   themselves,   knowing   that   they  
would  have  to  bear  every  penny  unless  they  won  in  the  end.  
No.  13-­‐‑2197                                                                    5  

Hindsight  tells  us  that  the  defendants  could  have  won  with-­‐‑
out   much   of   the   evidence   they   produced,   because   the   Su-­‐‑
preme   Court   eventually   deemed   plaintiffs’   legal   theories   to  
be  deficient.  But  this  circuit  had  held  otherwise;  the  Supreme  
Court   reversed   us   three   times.   The   initial   reversal   set   aside  
an  order  in  defendants’  favor.  That  decision  was  followed  by  
discovery,  a  seven-­‐‑week  jury  trial  ending  in  damages  plus  a  
nationwide   injunction,   two   appellate   victories   by   plaintiffs,  
and  two  more  reversals  by  the  Supreme  Court.  A  legal  theo-­‐‑
ry  strong  enough  to  win  in  the  court  of  appeals  is  more  than  
enough   to   justify   prudent   defense   expenditures,   no   matter  
what  happens  in  the  Supreme  Court.  
    3.   By   October   12,   2007,   the   bill   of   costs   and   Local   Rule  
54.3  statement  had  been  submitted,  and  briefs  had  been  ex-­‐‑
changed.   The   matter   was   ripe   for   decision.   Nothing   hap-­‐‑
pened   until   December   3,   2008,   when   the   district   court   en-­‐‑
tered   a   mysterious   order   dismissing   “as   moot”   defendants’  
request   for   extra   time   to   file   the   Local   Rule   54.3   statement.  
The  order  was  a  mystery  because  the  statement  was  already  
on  file,  and  more  than  a  year  earlier  Judge  Coar  had  granted  
this   very   motion.   On   September   24,   2009,   the   clerk’s   office  
noted   on   the   docket   that   the   case   was   closed.   This   is   a   se-­‐‑
cond  mystery,  because  the  case  had  been  terminated  by  final  
judgment  in  May  2007,  and  that  judgment  had  been  amend-­‐‑
ed  (and  thus  became  final  with  finality)  in  August  2007.  Ap-­‐‑
parently   the   clerk’s   office   did   not   send   anyone   a   document  
corresponding  to  the  docket  entry,  which  just  memorialized  
something  that  had  occurred  25  months  earlier.  
    Judge  Coar  retired  on  December  31,  2010,  without  acting  
on  the  long-­‐‑pending  bill  of  costs.  Four  months  later,  defend-­‐‑
ants   used   a   procedure   established   by   N.D.   Ill.   Local   Rule  
6                                                                  No.  13-­‐‑2197  

78.5   and   called   the   matter   to   the   court’s   attention.   Plaintiffs  
responded  by  asserting  that  defendants’  failure  to  file  such  a  
notice   before   Judge   Coar’s   retirement   forfeited   their   oppor-­‐‑
tunity  to  receive  a  decision.  In  March  2012  Judge  Norgle  re-­‐‑
jected  that  contention,  and  in  May  2013  he  awarded  most  of  
the   costs   defendants   had   requested—after   they   had   waited  
5½  years  for  judicial  action.  
     Plaintiffs   say   that   equity   required   defendants   to   give  
Judge   Coar   a   heads   up   so   that   the   judicial   officer   with   the  
most   knowledge   about   the   case   could   resolve   the   dispute.  
Judge  Coar  undoubtedly  was  best  situated  to  tackle  this,  and  
he   should   have   done   so   in   fall   2007   rather   than   letting   the  
matter  slide.  But  judicial  delay  does  not  wipe  out  a  litigant’s  
rights.  Plaintiffs  suspect  that  defendants  thought  that  Judge  
Coar  would  rule  against  them  and  were  happy  to  wait  until  
the   request   landed   in   a   different   judge’s   lap.   So   what?   No  
statute,  rule,  or  decision  of  which  we  are  aware  requires  liti-­‐‑
gants  to  pester  judges  for  rulings  on  pain  of  forfeiture.  Local  
Rule  78.5  is  permissive;  it  says  that  parties  “may  on  notice  …  
call  a  motion  to  the  attention  of  the  court  for  decision”  (em-­‐‑
phasis   added).   If   plaintiffs   thought   that   they   had   their   best  
prospects  with  Judge  Coar,  they  could  have  used  Local  Rule  
78.5  to  ask  him  for  a  ruling.  He  took  senior  status  in  August  
2009,   and   his   plan   to   retire   at   the   end   of   2010   was   public  
knowledge.   The   two   sides   had   equal   information   and   were  
equally  passive.  Neither  should  gain  from  silence,  or  judicial  
delay,  at  the  expense  of  the  other.  
    Nagging   judges   to   act   on   motions   under   advisement   is  
not   essential   to   preserving   one’s   rights.   The   court’s   docket-­‐‑
tracking  software,  and  each  judge’s  duty  to  report  every  six  
months   on   all   motions   under   advisement,   are   designed   to  
No.  13-­‐‑2197                                                                    7  

keep  matters  moving  without  the  need  for  litigants  to  com-­‐‑
municate   impatience.   Their   shortcomings   do   not   oblige   liti-­‐‑
gants   to   supplement   them   with   ticklers.   The   decisions   on  
which  plaintiffs  rely,  such  as  In  re  Plunkett,  82  F.3d  738,  742  
(7th   Cir.   1996),   and   Zelazny   v.   Lyng,   853   F.2d   540   (7th   Cir.  
1988),  deal  with  delay  in  filing  suits  or  motions,  not  with  lit-­‐‑
igants’   silence   after   matters   are   under   advisement.   At   oral  
argument,   plaintiffs’   lawyer   candidly   admitted   that   she   did  
not   know   of   any   decision,   by   any   court,   creating   a   badger-­‐‑
the-­‐‑judge-­‐‑or-­‐‑forfeit-­‐‑the-­‐‑motion   requirement;   our   search   did  
not   turn   one   up.   We   will   not   be   the   first.   The   obligation   to  
render  timely  rulings  rests  on  the  judiciary,  not  the  parties.  
    This  litigation  has  lasted  far  too  long.  At  last  it  is  over.  
                                                                       AFFIRMED